DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
 
Response to Amendment
The Amendment filed 05/31/2022 has been entered.  Claims 1-13 are pending in the application.  Claims 9-12 are withdrawn.  Claims 14 & 15 are added as “New”.

Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15 should read --A positive displacement pump comprising: - a pump body comprising an inlet end and an outlet end; - a pumping chamber arranged between said inlet end and said outlet end; - at least one membrane at least partially defining the pumping chamber and mobile between an expanded configuration in which a volume of the pumping chamber is maximum and a retracted configuration in which the volume of the pumping chamber is minimum; - a delivery valve arranged close to the outlet end of the pump body; - an intake valve comprising an intake mouth, an outlet mouth and a valve wall that joins the intake mouth to the outlet mouth, the intake mouth being coupled to the inlet end of the pump body and the outlet mouth being inserted in the pumping chamber, wherein said at least one membrane, when in the retracted configuration, adheres to the valve wall of the intake valve and the outlet mouth is closed; and wherein when said at least one membrane is the .--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8 & 13-14 are rejected under 35 U.S.C. 102 as being unpatentable over Birtwell (U.S. Patent 3,099,260).
As to Claim 1, Birtwell teaches a positive displacement pump (12, Figures 1-4) comprising: - a pump body (27) comprising an inlet end (the end associated with Element 42 in Figure 4) and an outlet end (the end associated with Element 44 in Figure 4); - a pumping chamber (the internal volume of 12/40; Column 9, Line 62 to Column 10, Line 14) arranged between (as shown in Figure 4) said inlet end (the end associated with Element 42 in Figure 4) and said outlet end (the end associated with Element 44 in Figure 4); - at least one membrane (12/40) at least partially defining (Column 9, Line 62 to Column 10, Line 14) the pumping chamber (within 12/40) and mobile between an expanded configuration (the original position, as described from Column 9, Line 62, to Column 10, Line 14) in which a volume of the pumping chamber (the internal volume of 12/40; Column 9, Line 62 to Column 10, Line 14) is maximum and a retracted configuration (the deformed position, as described from Column 9, Line 62, to Column 10, Line 14) in which the volume (the internal volume of 12/40; Column 9, Line 62 to Column 10, Line 14) of the pumping chamber (the internal volume of 12/40; Column 9, Line 62 to Column 10, Line 14) is minimum; - a delivery valve (54) arranged close to (as shown in Figure 4) the outlet end (the end associated with Element 44 in Figure 4) of the pump body (27); - an intake valve (52) comprising an intake mouth (see Figure 4 below), an outlet mouth (see Figure 4 below) defining a top end (as shown in Figure 4) of the intake valve (52), and a valve wall (see Figure 4 below) that joins (as shown in Figure 4) the intake mouth (see Figure 4 below) to the outlet mouth (see Figure 4 below), the intake mouth (see Figure 4 below) being coupled to (as shown in Figure 4) the inlet end (the end associated with Element 42 in Figure 4) of the pump body (27) and the outlet mouth (see Figure 4 below) being inserted in (as shown in Figure 4) the pumping chamber (the internal volume of 12/40; Column 9, Line 62 to Column 10, Line 14), wherein said at least one membrane (12/40), when in the retracted configuration (the deformed position, as described from Column 9, Line 62, to Column 10, Line 14), adheres to (one of ordinary skill in the art would conclude the intake valve wall must adhere to and contact the entire profile of the membrane in order for the Birtwell pump to function as designed; if the valve wall did not adhere to and contact the entire profile of the membrane, fluid being pumped through the membrane would leak outside of the membrane, preventing fluid from being pumped through the delivery valve; this would render the pump inoperable as designed) and contacts (see Figure 4 below) the valve wall (see Figure 4 below), and a profile (see Figure 4 below) of the membrane (12/40) follows an entire profile (see Figure 4 below) of the valve wall (see Figure 4 below) of the intake valve (52) and the outlet mouth (see Figure 4 below) is closed (the pressure caused by a decrease in volume within the membrane in the retracted configuration will force the outlet mouth closed).  Although Figure 4 shows the membrane in the expanded configuration, not the retracted configuration, the membrane will still be in contact with and following the profile of the outlet mouth in the retracted configuration, since the retracted configuration would require the membrane to move closer to the outlet mouth creating an even longer segment where the membrane follows the profile of the outlet mouth.

    PNG
    media_image1.png
    749
    820
    media_image1.png
    Greyscale

Birtwell Figure 4, Modified by Examiner

As to Claim 5, Birtwell teaches all the limitations of Claim 1, and continues to teach said at least one membrane (12/40) is a substantially tubular membrane (Column 6, Lines 9-31, describe 12/40 as being cylindrical in form; since 12/40 is also hollow, one of ordinary skill in the art would consider 12/40 to be tubular), an internal volume (the internal volume of 12/40; Column 9, Line 62 to Column 10, Line 14) of said at least one membrane (12/40) defines (as shown in Figure 4) the pumping chamber (the internal volume of 12/40; Column 9, Line 62 to Column 10, Line 14), said at least one membrane (12/40) is coupled to (as shown in Figure 1) the inlet end (the end associated with Element 42 in Figure 4) and said outlet end (the end associated with Element 44 in Figure 4) and to the outlet end (the end associated with Element 44 in Figure 4) of the pump body (27) and deformable (Column 9, Line 62, to Column 10, Line 14) between the expanded configuration (the original position, as described from Column 9, Line 62, to Column 10, Line 14) and the retracted configuration (the deformed position, as described from Column 9, Line 62, to Column 10, Line 14).
As to Claim 6, Birtwell teaches all the limitations of Claim 1, and continues to teach said at least one membrane (12/40) comprises a connection appendage (26) having a first edge (see Figure 4 below) that extends from (as shown in Figure 4) an outer surface (see Figure 4 below) of the at least one membrane (12/40) and a second free edge (see Figure 4 below) coupled in a fluid-tight manner (by pressing appendage 26 and O-ring 24 between end cap 22 and fittings 18 via threads 20, as shown in Figure 1) to the outlet end (the end associated with Element 44 in Figure 4) of the pump body (27).

    PNG
    media_image2.png
    562
    497
    media_image2.png
    Greyscale

Birtwell Figure 4, Modified by Examiner

As to Claim 7, Birtwell teaches all the limitations of Claims 1 & 6, and continues to teach said delivery valve (54) is defined by a free end portion (44) of the at least one membrane (12/40) extending beyond (as shown in Figure 4) the first edge (as shown in Figure 4 in the Claim 6 rejection above) of the connection appendage (26) towards (as shown in Figure 4) the outlet end (the end associated with Element 44 in Figure 4) of the pump body (27).
As to Claim 8, Birtwell teaches all the limitations of Claims 1 & 5, and continues to teach said pump body (27) comprises a work opening (34) in fluid communication with (Column 5, Lines 7-11) a work fluid (actuating fluid, Column 5, Line 8) source (the operating chamber of actuator 10) and wherein the internal volume (the internal volume of 12/40; Column 9, Line 62 to Column 10, Line 14) of said at least one membrane (12/40) is isolated from (via membrane 12/40, as shown in Figure 1) said work fluid (actuating fluid, Column 5, Line 8); a work volume (32) being defined between (as shown in Figure 1; Column 5, Lines 1-18) said at least one membrane (12/40) and said pump body (27), said work volume (32) being configured to be filled with and at least partially emptied of said work fluid (as described in Column 5, Lines 1-31).
As to Claim 13, Birtwell teaches all the limitations of Claim 1, and continues to teach the pressure exerted on said at least one membrane (12/40) when in the retracted configuration (the deformed position, as described from Column 9, Line 62, to Column 10, Line 14) is substantially evenly distributed and directed toward said pumping chamber.  Pressure is a scalar force, so the force within a volume --the work volume 32 in this case-- filled by a fluid will be equal at all points and infinitesimal areas on both the outer surface of the membrane and the inner surface of the pump body.  As such, the pressure from the work fluid within the work volume 32 on the outer surface of membrane 12/40 will be directed toward the pumping chamber (the internal volume of membrane 12/40).

As to Claim 14, Birtwell teaches a positive displacement pump (12, Figures 1-4) comprising: - a pump body (27) comprising an inlet end (the end associated with Element 42 in Figure 4) and an outlet end (the end associated with Element 44 in Figure 4); - a pumping chamber (the internal volume of 12/40; Column 9, Line 62 to Column 10, Line 14) arranged between (as shown in Figure 4) said inlet end (the end associated with Element 42 in Figure 4) and said outlet end (the end associated with Element 44 in Figure 4); - at least one membrane (12/40) at least partially defining (Column 9, Line 62 to Column 10, Line 14) the pumping chamber (within 12/40) and mobile between an expanded configuration (the original position, as described from Column 9, Line 62, to Column 10, Line 14) in which a volume of the pumping chamber (the internal volume of 12/40; Column 9, Line 62 to Column 10, Line 14) is maximum and a retracted configuration (the deformed position, as described from Column 9, Line 62, to Column 10, Line 14) in which the volume (the internal volume of 12/40; Column 9, Line 62 to Column 10, Line 14) of the pumping chamber (the internal volume of 12/40; Column 9, Line 62 to Column 10, Line 14) is minimum; - a delivery valve (54) arranged close to (as shown in Figure 4) the outlet end (the end associated with Element 44 in Figure 4) of the pump body (27); - an intake valve (52) comprising an intake mouth (see Figure 4 in the Claim 1 rejection above), an outlet mouth (see Figure 4 in the Claim 1 rejection above) and a valve wall (see Figure 4 in the Claim 1 rejection above) that joins (as shown in Figure 4) the intake mouth (see Figure 4 in the Claim 1 rejection above) to the outlet mouth (see Figure 4 in the Claim 1 rejection above), the intake mouth (see Figure 4 in the Claim 1 rejection above) being coupled to (as shown in Figure 4) the inlet end (the end associated with Element 42 in Figure 4) of the pump body (27) and the outlet mouth (see Figure 4 in the Claim 1 rejection above) being inserted in (as shown in Figure 4) the pumping chamber (the internal volume of 12/40; Column 9, Line 62 to Column 10, wherein said at least one membrane (12/40), when in the retracted configuration (the deformed position, as described from Column 9, Line 62, to Column 10, Line 14), adheres to (one of ordinary skill in the art would conclude the intake valve wall must adhere to and contact the entire profile of the membrane in order for the Birtwell pump to function as designed; if the valve wall did not adhere to and contact the entire profile of the membrane, fluid being pumped through the membrane would leak outside of the membrane, preventing fluid from being pumped through the delivery valve; this would render the pump inoperable as designed) and contacts (see Figure 4 in the Claim 1 rejection above, where the membrane 12/40 is always in contact with the outlet mouth regardless of configuration) the outlet mouth (see Figure 4 in the Claim 1 rejection above), and a profile (see Figure 4 in the Claim 1 rejection above) of the membrane (12/40) follows an entire profile (see Figure 4 in the Claim 1 rejection above) of the outlet mouth (see Figure 4 in the Claim 1 rejection above) and the outlet mouth (see Figure 4 in the Claim 1 rejection above) is closed (the pressure caused by a decrease in volume within the membrane in the retracted configuration will force the outlet mouth closed).  Although Figure 4 shows the membrane in the expanded configuration, not the retracted configuration, the membrane will still be in contact with and following the profile of the outlet mouth in the retracted configuration, since the retracted configuration would require the membrane to move closer to the outlet mouth creating an even longer segment where the membrane follows the profile of the outlet mouth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Birtwell, in view of Bourke (U.S. Patent 2,526,629).
As to Claim 3, Birtwell teaches all the limitations of Claim 1, but does not teach a first clamping device active on the outlet mouth of the intake valve and inserted in said pumping chamber to close said outlet mouth so that the outlet mouth is fluid-tight when the at least one membrane is in the retracted configuration.
Bourke describes a seal structure for controlling flow of fluids, and teaches a first clamping device (80/81) active on (as shown in Figures 8/9) the outlet mouth (75) of the intake valve (71) and inserted in said pumping chamber to close (Column 4, Lines 24-57) said outlet mouth (75) so that the outlet mouth (75) is fluid-tight (Column 4, Lines 48-49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the valve, as taught by Bourke, in place of the intake valve, as taught by Birtwell, to urge the outlet mouth together in sealed relationship (Bourke Column 4, Lines 48-49).
Once the Bourke valve is used to replace the Birtwell intake valve, Birtwell, as modified teaches a first clamping device (Bourke 80/81) active on (as shown in Bourke Figures 8/9 or Birtwell Figures 1/4) the outlet mouth (Bourke 75) of the intake valve (Bourke 71) and inserted in (one of ordinary skill would be motivated to insert the Bourke valve 71 in a similar manner as the Birtwell intake valve 52, and Birtwell intake valve 52 is shown inserted into the Birtwell pumping chamber --the internal volume of Birtwell 12/40; Birtwell Column 9, Line 62, to Column 10, Line 14-- said pumping chamber (the internal volume of Birtwell 12/40; Birtwell Column 9, Line 62, to Column 10, Line 14) to close (Bourke Column 4, Lines 24-57) said outlet mouth (Bourke 75) so that the outlet mouth (Bourke 75) is fluid-tight (Bourke Column 4, Lines 48-49; the pressure caused by a decrease in volume within the membrane in the retracted configuration will force the outlet mouth closed) when the membrane (Birtwell 12/40) is in the retracted configuration (the Birtwell deformed position, as described from Birtwell Column 9, Line 62, to Column 10, Line 14).
As to Claim 4, Birtwell, as modified, teaches all the limitations of Claims 1 & 3, and continues to teach said first clamping device (Bourke 80/81) comprises a pair (Bourke Figure 8 shows two) of opposite pressing members (Bourke 80) active at (as shown in Bourke Figure 8) the outlet mouth (Bourke 75) of the intake valve (Bourke 71), said pressing members (Bourke 80) being rotatably and elastically coupled to (see Bourke Figures 8/9 below; the Bourke pressing members 80 will elastically rotate about the points shown below) the inlet end (the end associated with Birtwell Element 42 in Birtwell Figure 4) of the pump body (Birtwell 27) to move between a close together position (as shown in Bourke Figure 8) in which they close (as shown in Bourke Figure 8) the outlet mouth (Bourke 75) of the intake valve (Bourke 71) and a separated configuration in which they leave the outlet mouth (Bourke 75) of the intake valve open (Bourke 71).  The Bourke intake valve 71 will open upon the fluid within Bourke intake valve 71 reaching a critical force value, forcing the Bourke outlet mouth 75 open.

    PNG
    media_image3.png
    281
    523
    media_image3.png
    Greyscale

Bourke Figures 8 & 9, Modified by Examiner



Allowable Subject Matter
Claim 15 is allowed.
As to Claim 15, the prior art of record teaches a similar membrane pump but does not teach “when said at least one membrane is in the expanded configuration, the outlet mouth of the intake valve is open and the at least one membrane does not contact the intake valve”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 15.  The closest art of record is Birtwell, as described above.  However, Birtwell describes the membrane as always being in contact with the intake valve, regardless of the membrane configuration.  It would not be obvious to one of ordinary skill in the art to modify Birtwell without significant structural modification and without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 15, is neither anticipated nor made obvious by the prior art of record.

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to Claim 2, the prior art of record teaches all the limitations of Claim 1 but does not teach “when said at least one membrane is in the expanded configuration, the outlet mouth of the intake valve is open and the at least one membrane does not contact the intake valve”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 2.  The closest art of record is Birtwell, as described above.  However, Birtwell describes the membrane as always being in contact with the intake valve, regardless of the membrane configuration.  It would not be obvious to one of ordinary skill in the art to modify Birtwell without significant structural modification and without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 2, is neither anticipated nor made obvious by the prior art of record.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive.
Regarding the Claim Objections, a new claim objection is presented above in response to the amended claims.
Regarding the 102 rejection for Claim 1, Applicant argues amended Claim 1 is not taught by Birtwell, since Applicant does not believe Birtwell teaches the membrane in contact with and following a profile of the outlet mouth.  Examiner disagrees, as described above.  The most important factor is the instant application has not defined where the outlet mouth begins or ends.  Therefore, when examining the claims, any broadest reasonable interpretation of where the outlet mouth begins or ends can and should be used when applying prior art.  As shown above, specifically in annotated Birtwell Figure 4 in the Claim 1 rejection, Birtwell can be interpreted to teach the membrane in contact with and following a profile of the outlet mouth when using the broadest reasonable interpretation of where the outlet mouth begins and ends.  As such, Birtwell teaches all of Claim 1, so the Claim 1 rejection is maintained.
Applicant disputes this interpretation by stating “the present application describes the outlet mouth as being inserted in the pumping chamber (see bottom of Page 1 of the Applicant Remarks)”.  Applicant then proceeds to provide a definition of a chamber, and expanding by stating the portion identified by the Examiner is not within the pumping chamber.  Examiner does not dispute these remarks.  However, the above interpretations relied upon for these rejections fall within the bounds of these statements.  At no point do the claims require the entire outlet mouth to be inserted into the pumping chamber, nor does it appear the original disclosure would have support for this.  As such, it is reasonable to state at least a portion of the outlet mouth is inserted into the pumping chamber and the membrane is in contact with an entire profile of the valve wall.  A similar argument can be made with respect to the membrane being in contact with an entire profile of the outlet mouth, as claimed in new Claim 14.
Applicant argues the amendment stating the outlet mouth defines a top end of the intake valve establishes clear bounds of where the outlet mouth begins and ends.  Examiner disagrees.  This is a term which was not originally disclosed, so should also be broadly interpreted.  Similarly, the top end can be any portion of the intake valve above the bottom of the valve.  As such, the use of the phrase does not add any more boundary or further definition to the claimed invention in Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID N BRANDT/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746